DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,934,880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/25/2022, with respect to the pending rejections of the claims have been fully considered and are persuasive.  The relevant rejections of said claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.
Claims 10-20 were previously indicated as containing allowable subject matter, but were rejected due to non-statutory double patenting issues.  Applicant has timely filed a terminal disclaimer, thus overcoming the pending double patenting rejection and placing claims 
Claims 1-9 were previously rejected under §112(b) for lack of clarity due to multiple valid interpretations of the claims as then presented, as well as being rejected for non-statutory double patenting issues.  As then presented, claim 1 had at least two plausible (but conflicting) interpretations and, thus, a determination of allowability could not be made at the time.  Examiner conducted the prior examination based on the broader interpretation of the claim and indicated that such an interpretation would be allowable.  As mentioned above, Applicant has filed a proper terminal disclaimer, obviating the double patenting rejection.  Additionally, Applicant’s amendments clearly recite the broader scope, thereby overcoming the pending §112 rejection and placing claim 1 in condition for allowance.  Claims 2-9 depend from claim 1 and are therefore allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832